                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

ELBERT SAMMONS,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No.: 3:19-cv-769-WC
                                              )
ANDREW SAUL,                                  )
Commissioner, Social Security                 )
Administration                                )
                                              )
       Defendant.                             )

                      MEMORANDUM OPINION AND ORDER

       On March 3, 2020, the Commissioner filed an Unopposed Motion for Entry of

Judgment Under Sentence Four of 42 U.S.C. § 405(g) with Reversal and Remand of the

Cause to Defendant (Doc. 14) for further administrative proceedings pursuant to sentence

four of 42 U.S.C. § 405(g). The Commissioner also filed a memorandum in support of the

motion, in which the Commissioner states remand is necessary so that the Agency may

consider “the medical opinion evidence under the new medical regulations.” Doc. 15 at 1.

In addition, the parties have consented to entry of final judgment by the United States

Magistrate Judge pursuant to 28 U.S.C. 636 (c). See Docs. 10–11.

       Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.” 42 U.S.C. § 405(g).        The district court may remand a case to the

Commissioner for a rehearing if the court finds “either . . . the decision is not supported by
substantial evidence, or . . . the Commissioner or the ALJ incorrectly applied the law

relevant to the disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).

       In this case, the court finds reversal and remand necessary as Defendant concedes

reconsideration and further development of the record is in order. Furthermore, Plaintiff

does not oppose the motion. See Doc. 14 at 1.

Accordingly, it is

       ORDERED that the Government’s Unopposed Motion for Entry of Judgment Under

Sentence Four of 42 U.S.C. § 405(g) with Reversal and Remand of the Cause to Defendant

(Doc. 14) be and hereby is GRANTED. It is further

       ORDERED AND ADJUDGED that the decision of the Commissioner be and is

hereby REVERSED and this case be and is hereby REMANDED to the Commissioner for

further proceedings. Finally, it is

       ORDERED that, in accordance with Bergen v. Comm’r of Soc. Sec., 454 F3d 1273,

1278 n.2 (11th Cir. 2006), the plaintiff shall have ninety (90) days after she receives notice

of any amount of past due benefits awarded to seek attorney’s fees under 42 U.S.C.§

406(b). See also Blitch v. Astrue, 261 Fed. App’x 241, 241 n.1 (11th Cir. 2008).

       DONE this 4th day of March, 2020.


                                      /s/ Wallace Capel, Jr.
                                      WALLACE CAPEL, JR.
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
